DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro-se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is strongly advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
Figure 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) mentioned in the description: the reference characters should not be in brackets in the Specification so as not to be confused with paragraph number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1” has been used to designate “two different structures” in Paragraph 34 and “first or top leg” in Paragraph 34 of the Specification and “top leg” in Paragraph 36 and other paragraphs, etc.  
Reference character “2” has been used to designate “two different structures” in Paragraph 34 and “bottom leg” in Paragraph 36 of the Specification.
Reference character “10a” has been used to designate “component” in Paragraph 35 and “same surface” and “components of top leg” and “components of bottom leg” in Paragraph 36, “same EBG mesh elements” in Paragraph 37, “structural components” in Paragraph 37, “most outer component” in Paragraph 40, “EBG Grids” in Paragraph 42, etc. 
Reference character “20a” has been used to designate “structure” in Paragraph 36, “components of top leg” in Paragraph 36, “components of the bottom leg” in Paragraph 36, “structural component in Paragraph 36, “same EBG mesh elements” in Paragraph 37, “structural components” in Paragraph 37, “inner component structure” or “Component” in Paragraph 40, “second (inner) structural component” or “three different structural components” in Paragraph 41, “EBG Grids” in Paragraph 42, etc. 
Note that characters should not be used to refer to elements directly but as an additional identifier to the element identified by the character, e.g., a first radiating element 10 should be referred to as first radiating element 10 again in the Specification and not directly the character ‘10’, e.g., “first radiating element 10 has a frequency of 5 GHz and not “10 has a frequency of 5GHz”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Due to numerous issues in the specification, drawings and claims, the specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “outermost conformal antenna surface element”, “encapsulated inner surface element”, “intermediate conformal antenna surface element”, “innermost conformal antenna surface element”, “additional intermediate antenna element”.
The disclosure is objected to because of the following informalities: on Page 2 of the Specification, the paragraph indicators [0008] should be on the next line. On Page 3, the paragraph number [00017] and [00024] should be on the next line.  On Page 5, the paragraph number [00031] should be on the next line. On page 9, the paragraph number [00041] should be on the next line. On page 10, the paragraph number [00043] should be on the next line. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-11, 13-18, 20-24, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-5, 7-11, 13-18, 20-24, and 26 are rejected as being indefinite because the claimed terminology fails to appear in the drawings and specification causing confusion as to what is being claimed and lacking clarity as to what the claim encompasses. For example, the terms “outermost conformal antenna surface element”, “encapsulated inner surface element”, “intermediate conformal antenna surface element”, “innermost conformal antenna surface element”, “additional intermediate antenna element”, fail to appear in the specification or drawings and it is not clear what elements or antenna structure is being referred to. A skilled artisan would not be apprised of the ‘metes and bounds’ of the claim. The Examiner recommends clearly importing terms from the Specification and/or Drawings, or, as a more challenging task for a non-practitioner pro-se applicant, adding claim terminology to the specification or identifying the parts in the drawings using the claim terminology. Note that in adding claim terminology to the specification, new subject matter may not be recited in the specification or drawings, only that which is originally disclosed in the invention at the time of filing. 
	Furthermore, the parts listed for the characters in the Specification cause confusion as to what is being referred to in the claim language, i.e., see Drawing and Specification objections.
Claim 1 and 14 recite the limitation "circuit structures" in the second to last paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 14 recite “collectively are denoted as a full antenna system” in the last paragraph of the claim. This limitation is indefinite because it is not clear to what extent the elements are ‘collectively denoted as’; the Examiner recommends utilizing language such as ‘elements comprise a full antenna system’. 
Claim 1 and 14 recite “including all surface elements” in the last paragraph of the claim. 
Claims 1 and 14 recite “each outer antenna element” in the last paragraph of the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 and 15 recites “outermost structure elements”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 and 16 recite the limitation "the electromagnetic band gap circuit structures" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 18 recite “dual polarization antenna system”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 and 20 recite “multiple surface structures” which is indefinite because it is not clear what structures are being referred to; the specification and drawings do not clarify the term. 
	Claim 7 and 20 recite “components of each antenna”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what the components of each antenna encompasses.
	Claim 7 and 20 recite “mesh type material with a grid structure on a single layer of conductive material, such as metal”. The limitation “such as” is a relative term which renders the claim indefinite; it is unclear what the limitation encompasses, e.g., whether it encompasses metal or not. Furthermore, the term “mesh type material” is unclear as further defined “with a grid structure on a single layer of conductive material” because this composition is not sufficiently described in the specification in the manner claimed, e.g., the specification states the surface elements are either a solid metal or EBG mesh which is a metal wire grid forming the EBG. 
Claim 8 and 21 recite “the grid structure” and “the outermost and intermediate mesh elements”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 and 21 recite “just below” which is indefinite because the term is a relative term which render the limitation unclear. 
Claim 9 and 22 recite “the innermost structure element”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 and 23 recite “there will be another additional intermediate antenna element”. It is unclear if there is an actual additional intermediate antenna element or if this is being described with regard to the function of the antenna at certain bands. The limitation is unclear because it is not clear what is meant by “there will be” future tense; similarly for “but then operates” and “therefore becoming”. Conditional terms cause confusion as to which action the antenna is performing, when and with what element. Conditional statements, especially in product/apparatus claims, should be structured very precisely so as to not cause any confusion. In addition, in general, the examiner recommends the format: [element] ‘is configure for/to’ [function] to clarify the functional/operational aspects of certain elements.
Claim 11 and 24 recite “the innermost structure element”, “the most outer component”, “outermost component”, “intermediate structural component” which all lack antecedent basis in the claim. In addition “can operate” is indefinite because it is unclear under what condition the element “can operate”. As noted above, Examiner recommends the format: [element] ‘is configure for/to’ [function] to clarify the functional/operational aspects of certain elements.
Claim 13 and 26 are written with no respect/regard to the elements of the independent claims and read as if an additional antenna, i.e., ‘a dual polarized antenna structure’. None of the elements in the claim seek antecedent basis from the independent claims. This causes confusion as to what is being claimed and whether these are additional elements or seek antecedent basis from elements of the independent claims from which these claims depend.

Note Regarding Possible Allowable Subject Matter
	While the formatting and clarity issues make the claims further from allowance, the Examiner’s current search did not reveal a dipole element comprising two legs each having a solid metal inner circular element within a mesh or grid EBG outer element and the mesh or grid EBG outer element being on the same surface without gaps between the elements and having similar shape and two capacitive parasitic elements at the sides of the dipole elements each comprising a solid inner element within a mesh or grid EBG outer element having similar shape as shown in FIG. 6, i.e., the single polarization antenna of US Patent 9954280 or the dual polarization antenna of US Patent 10389015 with the EBG mesh or grid as claimed in the independent claims as originally filed. Note the terminology used here to cite allowable subject matter may not be appropriate per-se for the claims in terms of properly and clearly identifying the elements and their relationship. Note that language similar to/from the Specification should be used where possible for clarity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845